Relator was charged by indictment in seven cases with violating the local option law, and the bond fixed at $400 in each. Writ of habeas corpus was resorted to for the purpose of reduction of the bail. In the trial the court reduced the bail in one case to $300, and the remaining six to $200 each. It is made to appear that appellant was unable to give the amount fixed, but could give bond in about $100 in each case. This case is practically the same as that of Ex parte Henry Finn, decided at the recent Tyler Term, 1905. Without entering further into a discussion of it, we refer to that case as authority for reducing the bail to $100 in each *Page 204 
case mentioned in this record. Upon giving said bond, in accordance with the law, the sheriff will release relator from custody. The judgment is reversed and bail fixed at $100 in each case.
Reversed and bail reduced.